ORFINGER, J.
Angel Quinones petitions for a writ of habeas corpus authorizing a belated appeal. He contends that his counsel failed to timely file a motion to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.170(1). Quinones’s remedy, if he has one, exists in a timely motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Accordingly, we deny the petition seeking a belated appeal without prejudice to Qui-nones raising these issues in a rule 3.850 motion. See Dooley v. State, 789 So.2d 1082 (Fla. 1st DCA 2001) (holding that defendant is not precluded from filing a rule 3.850 motion to withdraw his plea merely because he did not file a motion to withdraw pursuant to rule 3.170(1)).
PETITION FOR BELATED APPEAL DENIED.
PLEUS and MONACO, JJ., concur.